Exhibit 10.1

AMENDMENT TO LOAN AGREEMENT

This Amendment to Loan Agreement (the “Amendment”) is executed on this 1st day
of June, 2011, by and among FIFTH THIRD BANK, an Ohio banking corporation,
having a mailing address of 201 East Kennedy Boulevard, Suite 1800, Tampa,
Florida 33602 (the “Bank”), DEER VALLEY HOMEBUILDERS, INC., an Alabama
corporation authorized to do business in the State of Florida (the “Borrower”),
having its principal place of business at 205 Carriage Street, Guin, Alabama
35563, DEER VALLEY CORPORATION, a Florida corporation, as successor by merger
with CYTATION CORP., a Delaware corporation, having a mailing address of 3111
West Dr. MLK Boulevard, Suite 100, Tampa, Florida 33607 and DEER VALLEY
FINANCIAL CORP., a Florida corporation, having a mailing address of 205 Carriage
Street, Guin, Alabama 35563, jointly and severally (collectively, the
“Guarantors”), and amends and modifies that certain Loan Agreement dated
effective May 26, 2006 (the “Loan Agreement”) as follows:

1. Terms. All of the capitalized terms in this Amendment shall have the meanings
as defined in the Loan Agreement.

2. Loan Renewal. The Bank has renewed the Loan to Borrower in the amount of
$1,256,000.00, as evidenced by a Renewal Term Commercial Note dated of even date
herewith (the “Renewal Note”).

3. Loan and Note. The term “Loan” under the Loan Agreement is hereby modified to
refer to the principal amount of the Renewal Note. The term “Note” under the
Loan Agreement is hereby modified to refer to the terms of the Renewal Note.

4. Guarantors. Cytation Corp. has been merged into Deer Valley Corporation
(“DVC”) and it is a condition to the Bank granting this renewal that DVC execute
a new restated Guaranty of the Loan. Deer Valley Acquisition Corp. is no longer
a guarantor of the Loan, but in consideration of the Bank’s agreement to renew
the Loan, the Bank has required another related entity to the Borrower under
this Loan, Deer Valley Financial Corp., to provide its Guaranty of the Loan, and
the Loan Agreement is hereby amended to substitute the Guarantors named above as
the Guarantors under the terms of the Loan Agreement.

5. Financial Statements. Section 3 g. of the Loan Agreement is hereby amended to
add the following subsection (1) (a):

“3. g. (1) (a). Within 30 days after the end of each calendar quarter, the
Borrower shall deliver to the Bank, quarterly company prepared financial
statements including a balance sheet and statements of income, retained earnings
and changes in financial position for such quarter.”



--------------------------------------------------------------------------------

6. Financial Covenants. Section 3. p. is deleted in its entirety and the
following section 3. p. is substituted in its place and stead:

“3. p. Until the Loan has been fully repaid to the Bank, Borrower shall:

(i) Debt Service Coverage Ratio. Maintain a global Debt Service Coverage Ratio
of not less than 1.25 to 1.00, measured on a rolling 4-quarter basis, commencing
June 30, 2011. As used herein “Debt Service Coverage Ratio” shall be defined as
(1) (A) Consolidated Net Income of Borrower, plus (B) Interest Expense, plus
(C) Depreciation & Amortization, minus (D) Distributions, minus
(E) Extraordinary Income/Non-Recurring Income, divided by (2) (A) Actual
Required Debt Payments including Capital Leases (excluding principal due at
maturity), plus (B) Interest Expense.

(ii) Debt to Tangible Net Worth Ratio. Maintain a global Debt to Tangible Net
Worth Ratio of not more than 3.00 to 1.00, to be measured on a quarterly basis,
commencing June 30, 2011. As used herein “Debt to Tangible Net Worth Ratio”
shall be defined as the consolidated: (1) (A) Total Liabilities of each
Borrower, minus (B) Subordinated Debt, divided by (2) (A) Net Worth, plus
(B) Subordinated Debt minus (C) Intangibles, minus (D) Related Party
Receivables.

(iii) Minimum Liquidity. Maintain a global, unencumbered liquidity of not less
than $2,500,000.00, to be measured on a quarterly basis, commencing June 30,
2011.”

7. Warranties. Borrower hereby affirms and warrants that all of the warranties
made in the Loan Documents, and any other documents or instruments recited
herein or executed with respect thereto directly or indirectly, are true and
correct as of the date hereof and that Borrower is not in default of any of the
foregoing nor aware of any default with respect thereto, and that Borrower has
no defenses or rights of offset with respect to any indebtedness to the Bank.
Borrower hereby releases the Bank from any cause of action against it existing
as of the date of execution hereof. The rights and defenses being waived and
released hereunder include without limitation any claim or defense based on the
Bank having charged or collected interest at a rate greater than that allowed to
be contracted for by applicable law as changed from time to time, provided,
however, in no event shall such waiver and release be deemed to change or modify
the terms of the Loan Documents which provide that sums paid or received in
excess of the maximum rate of interest allowed to be contracted for by
applicable law, as changed from time to time, reduce the principal sum due, said
provision to be in full force and effect.

8. Consent and Waiver. Borrower hereby consents to the foregoing and agree that
the execution of this Amendment shall in no manner or way whatsoever impair or
otherwise adversely affect Borrower’s liability to the Bank under the Loan
Documents or any other instrument set forth in the Recitals or herein, all as
modified by this Amendment.

 

2



--------------------------------------------------------------------------------

9. Cross Document Default. Any default under the terms and conditions of this
Amendment or of any instrument set forth herein or contemplated by this
Amendment shall be and is a default under every other instrument set forth
herein or contemplated by this Amendment.

10. Ratification. Except as modified by this Amendment, Borrower hereby ratifies
and confirms the continued validity and viability of all terms, conditions and
obligations set forth in the Loan Documents and all other instruments executed
in connection with this Amendment, all as modified by this Amendment.

11. Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity only, without invalidating the remainder of such provision or of the
remaining provisions of this Amendment.

12. Florida Contract. This Amendment shall be deemed a Florida contract and
shall be construed according to the laws of the State of Florida, regardless of
whether this Amendment is executed by certain of the parties hereto in other
states.

13. Time. Time is of the essence of this Amendment.

14. Binding Effect and Modification. This Amendment shall bind the successors
and assigns to the parties hereto and constitutes the entire understanding of
the parties, which may not be modified except in writing, executed by all
parties hereto in the same form as this Amendment.

15. Conflict. As to any conflict between the terms of the Loan Agreement and the
terms of this Amendment, the terms of this Amendment shall supersede and control
over such other terms.

16. Execution in Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument, and in making proof of this
Amendment it shall not be necessary to produce or account for more than one such
counterpart.

17. Other Terms. Except as specifically modified and amended by the terms set
forth in this Amendment, all of the other terms, covenants, obligations and
conditions of the Loan Agreement shall remain in full force and effect.

18. Guarantors’ Reaffirmation. Guarantors execute this Amendment to re-affirm
their joint and several liability for the Renewal Note and the obligations of
the Borrower and Guarantors under the Loan Agreement as modified by this
Amendment.

19. Waiver of Jury Trial. BANK, BORROWER AND GUARANTORS HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE THE

 

3



--------------------------------------------------------------------------------

RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION,
WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED HEREON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT TO LOAN AGREEMENT AND ANY OTHER
DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
BANK ENTERING INTO THIS LOAN AGREEMENT.

Entered into as of the day and year first above written.

 

WITNESSES:

    “BORROWER”       DEER VALLEY HOMEBUILDERS, INC.,       an Alabama
corporation

 

    By:  

s/ Joel Logan

Signature of Witness       Joel Logan, as its President

 

      Print or type Name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type Name of Witness      

 

STATE OF ALABAMA

COUNTY OF                                                              

 

The foregoing instrument was acknowledged before me this      day of June, 2011,
by Joel Logan, as President of DEER VALLEY HOMEBUILDERS, INC., an Alabama
corporation, on behalf of the corporation.

 

 

  Personally known    

 

 

  Driver’s License (St:          )     Notary Public

 

  Other Identification Produced       __________________________    

 

  __________________________     Print or type name of Notary      

(SEAL)

 

4



--------------------------------------------------------------------------------

      “GUARANTORS”       DEER VALLEY CORPORATION, a Florida corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler, as its Chief Financial

 

      Officer and Secretary Print or type Name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type Name of Witness             DEER VALLEY FINANCIAL CORP., a
Florida corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler, as its Chief Financial

 

      Officer and Secretary Print or type Name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type Name of Witness      

 

STATE OF                                                              

COUNTY OF                                                          

 

The foregoing instrument was acknowledged before me this      day of June, 2011,
by John Steven Lawler, as Chief Financial Officer and Secretary of DEER VALLEY
CORPORATION, a Florida corporation, on behalf of the corporation.

 

 

  Personally known    

 

 

  Driver’s License (St:          )     Notary Public

 

  Other Identification Produced       __________________________    

 

  __________________________     Print or type name of Notary      

(SEAL)

 

5



--------------------------------------------------------------------------------

STATE OF                                                                  

COUNTY OF                                                              

The foregoing instrument was acknowledged before me this      day of June 2011,
by John Steven Lawler, as Chief Financial Officer and Secretary of DEER VALLEY
FINANCIAL CORP., a Florida corporation, a Florida corporation, on behalf of the
corporation.

 

 

  Personally known    

 

 

  Driver’s License (St:           )     Notary Public

 

  Other Identification Produced        

 

     

 

 

 

      Print or type name of Notary        

(SEAL)

        “BANK” WITNESSES:       FIFTH THIRD BANK,         an Ohio banking
corporation

 

      By:  

s/ Julio Ramierez

Signature of Witness         Julio C. Ramirez, Jr.,

 

        as its Senior Vice President Print or type name of Witness        

 

        Signature of Witness      

(CORPORATE SEAL)

 

        Print or type name of Witness        

STATE OF FLORIDA

COUNTY OF                                         

The foregoing instrument was acknowledged before me this      day of June, 2011,
by Julio C. Ramirez, Jr., as Senior Vice President of FIFTH THIRD BANK, an Ohio
banking corporation, on behalf of the Bank.

 

 

  Personally known      

 

 

  Florida Driver’s License       Notary Public

 

  Other Identification Produced        

 

     

 

 

 

      Print or type name of Notary        

(SEAL)

 

6